DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3, 14, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez-Martinez (US 9,771,091) in view of Charitun et al. (US 7,819,407).
In re claim 3, Gonzalez Martinez teaches a transport cart for transporting machinery or equipment, wherein the transport cart comprises: a frame defining a proximal end and an opposite distal end, wherein the frame defines a frame longitudinal axis extending between the proximal end and the distal end, and wherein the frame includes at least one wheel rotatably secured to the frame adjacent the distal end (fig. 1); a first planar engagement member located adjacent the distal end of the frame, wherein the first engagement member includes a first receiving slot defining a first longitudinal axis (lower part of 110 – the term “member” is read broadly to mean “a constituent piece of a complex structure”; nothing in the definition requires two members to be distinct), and a second planar engagement member located between the proximal end of the frame and the first planar engagement member (top part of 110), wherein the second planar engagement member includes a second receiving slot defining a second longitudinal axis, wherein the second receiving slot is accessible from the proximal end of the frame, and wherein the second longitudinal axis is inclined relative to the frame longitudinal axis such that a first portion of the machinery or equipment disposed transverse to the second receiving slot is insertable into the second receiving slot and held therein by gravity (fig. 1); the first receiving slot and the second receiving slot are both accessible from the proximal end of the frame, and wherein the first longitudinal axis  and the second longitudinal axis are both inclined relative to the frame longitudinal axis such that the first portion of the machinery or equipment is insertable into the second receiving slot and held therein by gravity and a second portion of the machinery or equipment is insertable into the first receiving slot and held therein by gravity (the apparatus of Gonzalez-Martinez is capable of this).
Gonzalez-Martinez differs in that it does not teach at least one floor support extending rearwardly from the frame such that upon resting the cart on a floor surface, the frame longitudinal axis is nonparallel to the floor surface. The examiner notes that this feature is common in dolley/truck type transportation devices. For example, attention is directed to Charitun which teaches at least one floor support (75) extending rearwardly from the frame (20) such that upon resting the cart on a floor surface, the frame longitudinal axis is nonparallel to the floor surface (clear from fig. 2a that the handle doesn’t extend as far rearward as the wheel). It would be obvious to one of ordinary skill in the art at the time of invention to modify the apparatus of Gonzalez-Martinez with the frame/handle structure of Meier to provide a rearwardly positioned handle structure for allowing the handles to be more readily grasped.
In re claim 14, Gonzalez-Martinez in view of Charitun teaches the axis of the second receiving slot is oriented at an acute angle to the longitudinal axis of the frame (clear from fig. 2).
In re claim 16, Gonzalez-Martinez further teaches at least one handle (top of 102) secured to the frame adjacent the proximal end of the frame.
In re claim 17, Charitun further teaches at least one leg (30) extending from the frame.
In re claim 18, Charitun further teaches at least one mounting arm (40) extending from the frame (20).  
In re claim 19, Gonzalez-Martinez further teaches the first planar engagement member and the second planar engagement member are both latch-free (clear from fig. 1).   
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez-Martinez in view of Charitun, as provided above, and further in view of Tucei (US 6,824,151).
In re claim 12, Gonzalez-Martinez as modified by Charitun differs in that it doesn’t explicitly teach the axis (K or K') of the first receiving slot (52) is nonparallel with the axis (J) of the second receiving slot (62). Attention, however, is directed to Tucei which teaches a similar device with a number of slots in which the axis of a first receiving slot is nonparallel with the axis of the second receiving slot (fig. 1). It would be obvious to one of ordinary skill in the art at the time of invention to modify the apparatus of Gonzalez-Martinez with non-parallel slots, as taught by Tucei, in order to allow for securing different items in the different slots.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez-Martinez in view of Charitun, as provided above, and further in view of Bolden (US 10,137,920). 
In re claim 15, Gonzalez-Martinez in view of Meier does not teach a kickstand. Attention, however, is directed to Bolden which teaches a similar apparatus which incorporates a kickstand (58). It would be obvious to one of ordinary skill in the art to incorporate a kickstand, as taught by Bolden, into the apparatus of Gonzalez-Martinez in view of Meier in order to retain the frame in a vertical orientation on the support surface when the kickstands are deployed.
Allowable Subject Matter
Claims 1-2 and 4-11 are allowed.
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) the claims have been considered but are directed to the claims as amended. An examination of the claims as amended can be found above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EREZ GURARI whose telephone number is (571)270-1156. The examiner can normally be reached Monday-Friday 8:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303)297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EREZ GURARI/Primary Examiner, Art Unit 3614